DETAILED ACTION
	This office action is response to an amendment filed on 12/16/2021
Response to Amendment
1.		Claims 1-7 and 9-16 have been amended. 
2.		Claims 8 and 17-18 have been cancelled. 
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
The applicant respectfully argues on pages 7-9 in the remarks that Current prior arts don’t teach amended claimed limitations, therefore, current rejection should be withdrawn. In response, examiner disagrees with the applicant. The examiner’s interpretation of claim 1 is a user equipment (UE) a number of PDCCH for a slot associate with a one or more search space based on a number of search space associated with the UE and associate with the a slot, a type of one or more search spaces, a priority associated with one or more search spaces, a required number of control channel elements (CCEs) associated with one or more search spaces, a maximum number of PDCCH candidates to be monitored by the WTRU in the slot, and a number of control resource sets (CORESETs) associate with the slot. The UE further receives a wireless signal in the slot, decodes the CCEs with wireless signal based on the determined number of PDCCH candidates in the one or more search spaces to recover the PDCCH transmission associate with the UE. Claim 10 is identical to claim 1.  SEO’s teaching in paragraph 185 about blind decoding a slot is read as determining, his teaching in the same paragraph about PDCCH-to-CCE mapping using search space is . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C 103 (a) as being unpatentable over SEO et al. (hereinafter, “SEO”; 20190306847) in view of Lee et al. (hereinafter, “Lee”; 20180227922) in view of SEO et al. (hereinafter, “SEO-540”; 20190037540) in view of GAO Et Al. (hereinafter, “GAO”; 20200220691) and in further view of CHEN et al. (hereinafter, “CHEN”; 20140133367).
In response to claim 1, 
SEO teaches a method for use in a wireless transmit/receive unit (WTRU), the method comprising: determining (blind decoding, paragraph 185), for a slot (a slot, paragraph 185), a number of physical downlink control channel (PDCCH) candidates (paragraph 185, PDCCH-to-CCE mapping is interpreted as using one or a number of PDCCH channel or candidate); associated with one or more  search space (search space, paragraph 185
a type of the one or more search space (paragraph 157, using first and second priority with search spaces is read as using different types of priority of search space), 
a priority associated with the one or more search space (paragraph 157, using first and second priority with search spaces is read as using different types of priority of search space), 
SEO does not teach explicitly about a number of search spaces associated with the WTRU in the slot, 
Lee teaches a number of search spaces associated with the WTRU and associated with the slot (paragraph 78, a search space refers to the control resource in a slot teaches this limitation), 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO to use a number of designated search spaces associated with the WTRU in the slot as taught by Lee because it would provide a method for an apparatus to reuse, reallocate, reserve, or reassign available control resources in a control region for carrying downlink (DL) payload or user data. The inventive concept and idea may also be applied to reuse control resources for uplink (UL) and/or sidelink user data transmission in both frequency division duplex (FDD) and time division duplex (TDD) configurations.
SEO and Lee don’t teach explicitly about a number of required control channel elements (CCEs) channel estimates associated with the search space.
SEO-540 teaches a required number of control channel elements (CCEs) associated with the one or more search space (paragraph 107, CCE group is equated to a required number, using search space comprised of a CCE group explicitly teaches using a required number of CCEs associate with one or more search space), 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO and Lee to use a required number of control channel elements (CCEs) associated with the one or more search space as taught by SEO-540 because it would allow using a plurality of search spaces on the same control resource set, improving scheduling flexibility of downlink control, and transmitting downlink control information more efficiently by using a transmission scheme specific to each search space.
SEO, Lee and SEO-540 don’t teach explicitly about a maximum number of PDCCH candidates to be monitored in the slot, and a number of control resource sets (CORESETs) associated with the slot.
GAO teaches a maximum number of PDCCH candidates to be monitored in the slot (fig. 2, element 220, paragraph 42,PDCCH candidates is equated to  a maximum number of PDCCH candidate, paragraph 41, monitoring slot based CORESET is read as monitoring a maximum number of PDCCH candidates), and a number of control resource sets (CORESETs) associated with the slot (paragraph 42, teaches using slot based CORESET); 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO, Lee, SEO-540 to use a maximum number of PDCCH candidates in a slot, and a number of control resource sets (CORESETs) associated with the slot, as taught by GAO because it 
SEO, Lee, SEO-540 and GAO don’t teach explicitly about receiving a wireless signal in the slot, and decoding, based on the determined number of the PDCCH candidates, CCEs received in the wireless signal in the one or more search spaces to recover a PDCCH transmission associated with the WTRU. 
CHEN teaches receiving a wireless signal in the slot (paragraph 63, monitoring is read as receiving); and 
decoding , based on  the determined number of the PDCCH candidates, CCEs received in the wireless signal in the one or more search spaces to recover a PDCCH transmission associated with the WTRU (table 1, “TYPE” “Size of CCEs”, “Number of PDCCH candidate”, table 1 teaches relationship between maximum number of PDCCH  candidates with CCEs in a search space, paragraph 63, monitoring is read as receiving, and attempting to decode PDCCH candidate explicitly teaches claimed limitation, decoding is also interpreted as recovering). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO, Lee, SEO-540 and GAO to receive a wireless signal in the slot, and decoding, based on the determined number of the PDCCH candidates, CCEs received in the wireless signal in 
In response to claim 10, 
SEO teaches a wireless transmit/receive unit (WTRU) (fig. 14, elements 140 and 175, a transmitter, a receiver paragraph 248); comprising: a processor (fig. 14, element 155, processor, paragraph 258); configured to determine, for a slot, a number of  physical downlink control channel (PDCCH) candidates associated with one or more search space, wherein the determination is based on each of the following: a type of the search space, a priority associated with the one or more search space (these limitations are exactly same as claim 1, therefore, they are rejected as claim 1),
SEO does not teach explicitly about a number of search spaces associated with the WTRU in the slot, 
Lee teaches a number of the one or more search spaces that are associated with the WTRU and associate with the slot (these limitations are exactly same as claim 1, therefore, they are rejected as claim 1), 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO to use a number of designated search spaces associated with the WTRU in the slot as taught by Lee because it would provide a method for an apparatus to reuse, reallocate, reserve, or reassign available control resources in a control region for carrying downlink (DL) payload or user data. The inventive concept and idea may also be applied to reuse 
SEO and Lee don’t teach explicitly a required number of control channel elements (CCEs) associated with the one or more search spaces,
SEO-540 teaches a required number of control channel elements (CCEs) associated with the one or more search spaces (these limitations are exactly same as claim 1, therefore, they are rejected as claim 1),
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO and Lee to use a required number of control channel elements (CCEs) associated with the one or more search space as taught by SEO-540 because it would allow using a plurality of search spaces on the same control resource set, improving scheduling flexibility of downlink control, and transmitting downlink control information more efficiently by using a transmission scheme specific to each search space.
SEO, Lee and SEO-540 don’t teach explicitly about a maximum number of PDCCH candidates to be monitored by the WTRU in the slot, and a number of control resource sets (CORESETs) associated with the slot.
GAO teaches a maximum number of PDCCH candidates to be monitored by the WTRU in the slot, and a number of control resource sets (CORESETs) associated with the slot (these limitations are exactly same as claim 1, therefore, they are rejected as claim 1); 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO, Lee, SEO-540 to 
SEO, Lee, SEO-540 and GAO don’t teach explicitly about receiving a wireless signal in the slot, and decoding, based on the determined number of the PDCCH candidates, CCEs received in the wireless signal in the one or more search spaces to recover a PDCCH transmission associated with the WTRU. 
CHEN teaches a receiver configured to receive a wireless signal in the slot; and 
 wherein the processor is configured to decode based on  the determined number of the PDCCH candidates, CCEs received in the wireless signal in the one or more search spaces to recover a PDCCH transmission associated with the WTRU (these limitations are exactly same as claim 1, therefore, they are rejected as claim 1). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SEO, Lee, SEO-540 and GAO to receive a wireless signal in the slot, and decoding, based on the determined number of the PDCCH candidates, CCEs received in the wireless signal in the one or more search spaces to recover a PDCCH transmission associated with the . 
                                                      Allowable Subject Matter
Claims 2-7, 9, and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466   

/DIANE L LO/Primary Examiner, Art Unit 2466